 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDPROVIDENCEWASHINGTONINSURANCECOMPANYandLOCAL No. 100,INTERNATIONAL UNION OF OPERATINGENGINEERS,AFL, PETITIONER.Case No. 1-RC-2760. July 15,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Sidney A. Coven, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Murdock and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9_(c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated that a unit of all boiler room employeesis appropriate.However, the Petitioner, over the opposition of theEmployer, would exclude Merrill S. Steere as a supervisor.The record discloses that Steere was building superintendent andconcededly a supervisor, as defined in the Act, until recently whenhe was transferred and placed in charge of the boiler room to replacethe senior boiler room operator, who had quit his job a few weeksbefore.During the short interval between the date the senior boilerroom operator left and the date Steere took over, Harold Sprague,one of the regular boiler room employees, was temporarily in chargeof the boiler room.Although Steere replaced a former subordinate whose annual salarywas $3,432, he retained the $5,260 a year salary which he received asbuilding superintendent.At the present time, of the three employeesunder Steere, Sprague is paid $3,432 a year, representing a raise givenhim during the period he was in charge of the boiler room, and whichamount corresponds to that paid the former senior boiler room oper-ator, and the remaining two employees are each paid $2,700 a year.The three boiler room employees other than Steere have regular fire-men's licenses, as well as temporary refrigeration machine operator100 NLRB No. 38. PROVIDENCE WASHINGTON INSURANCE COMPANY249permits issued by the city of Providence.The latter permits requirethat the permittees work under the supervision of a person holdingan unlimited operating engineer's license.Steere is the only remain-ing employee holding such a license.Testimony on behalf of theEmployer reveals that the Employer has experienced a great deal ofdifficulty with the operation of its refrigeration gear and boiler roomsystem.The refrigeration gear is very expensive and, in addition, itsimproper operation often results in a power failure which seriouslyaffects the entire operation of the Employer, particularly in view ofthe fact that the Employer's business machines are electrically oper-ated.Although Steere was replaced as building superintendent byanother employee, who is now Steere's supervisor, this employee wasa former janitor and is not competent to give the technical adviceneeded in case anything goes wrong with the operation of the boilerroom equipment.Thus, the Employer relies primarily on Steere, whohas an extensive technical background, to insure the proper operationof the boiler room department. In this respect, the employees weretold that Steere was in complete charge of the boiler room, that theywere to answer to him and that they were to report to him anything notworking properly.When something out of line is reported to Steere,he ,decides what should be done about it. If employees have any doubtabout how to perform their work, they refer to Steere for instructions.Steere, also, on occasions when things are operating smoothly, permitsemployees to leave early without loss of pay. It is Steere's furtherresponsibility to report to the Employer the fact that an employee isnot doing his job properly and to see that employees' time cards areaccurate.Upon all the foregoing facts, we find that Steere exercises independ-ent judgment in granting employees paid time off and responsiblydirects the employees under him.Accordingly, we find that Steereis a supervisor as defined in the Act and shall exclude him from theunit hereinafter found appropriate.We find that all boiler room employees at the Employer's Provi-dence, Rhode Island, main office, excluding supervisors' as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act 2[Text of Direction of Election omitted from publication in thisvolume.]1Excluded under this classification is Merrill S. Steere.s The description of the unit appears as amended at the hearing.